Exhibit 10.3
SECOND AMENDMENT
TO THE
TELEFLEX INCORPORATED DEFERRED COMPENSATION PLAN
Background Information

A.  
Teleflex Incorporated (“Company”) previously adopted and maintains the Teleflex
Incorporated Deferred Compensation Plan (“Plan”) for the benefit of the members
of its Board of Directors and a select group of management or highly compensated
employees of the Company and of its affiliated entities which participate in the
Plan with the consent of the Company.

B.  
The Company desires to amend the Plan, effective as of January 1, 2010, to
clarify the election requirements applicable when a participant elects a fixed
distribution date and the fixed distribution date occurs prior to the
participant’s separation from service.

C.  
Section 7.1 of the Plan authorizes the Financial Benefit Plans Committee to
amend the Plan at any time and from time to time in accordance with the
authority delegated to it by the Company’s Board of Directors or the Benefits
Policy Committee.

Second Amendment to the Plan
The Plan is hereby amended as set forth below effective as of January 1, 2010.

1.  
Section 5.1 of the Plan, “Time of Payment,” is hereby amended by adding a new
paragraph to the end thereof to read as follows:

“If a Participant elects an Alternative Date for distribution of his Account
balance and the Participant has not experienced a Separation from Service by the
end of the Plan Year prior to the Plan Year in which the Alternative Date will
occur, the Participant must elect another time of payment for any amounts
credited to his Account for the Plan Year in which the Alternative Date occurs
and subsequent Plan Years. The election must be made by the last day of the Plan
Year preceding the Plan Year in which the Alternative Date will occur in
accordance with the procedures established by the Administrative Committee. If a
Participant does not elect a time of payment for any amounts credited to his
Account for the Plan Year in which the Alternative Date occurs and subsequent
Plan Years by the last day of the Plan Year preceding the Plan Year in which the
Alternative Date will occur, the Participant is deemed to have elected to
receive payment of any amounts credited to his Account for the Plan Year in
which the Alternative Date occurs and subsequent Plan Years upon his Separation
from Service.”

 

 



--------------------------------------------------------------------------------



 



2.  
Section 5.2 of the Plan, “Form of Payment,” is hereby amended by adding a new
paragraph to the end thereof to read as follows:

“If a Participant elects an Alternative Date for distribution of his Account
balance and the Participant has not experienced a Separation from Service by the
end of the Plan Year prior to the Plan Year in which the Alternative Date will
occur, the Participant must elect another form of payment for any amounts
credited to his Account for the Plan Year in which the Alternative Date occurs
and subsequent Plan Years. The election must be made by the last day of the Plan
Year preceding the Plan Year in which the Alternative Date will occur in
accordance with the procedures established by the Administrative Committee. If a
Participant does not elect a form of payment for any amounts credited to his
Account for the Plan Year in which the Alternative Date occurs and subsequent
Plan Years by the last day of the Plan Year preceding the Plan Year in which the
Alternative Date will occur, the Participant is deemed to have elected to
receive payment of any amounts credited to his Account for the Plan Year in
which the Alternative Date occurs and subsequent Plan Years in the form of a
lump sum payment.”

3.  
All other provisions of the Plan shall remain in full force and effect.

            TELEFLEX INCORPORATED
      By:   /s/ Douglas R. Carl    
 
    Date: December 30, 2010   

 

2